Dewey, J.
This indictment sufficiently charges a criminal intent. The words in the introductory part of it, “ devising and intending the morals of the people to debauch and corrupt,” followed by the allegation that the defendant did the act, “ unlawfully, scandalously and wantonly,” taken in connection with the particular acts charged, sufficiently show a charge of criminal intent and purpose in the indecent exposure of himself in view of the people passing and repassing.
The indictment would have been more full, and more in conformity with the precedents, if it had contained a second allegation of the intent, succeeding the narration of the acts done by the defendant; but this would have been but a repetition of what was already alleged. That the material criminal intent may be, in a case like the present, thus found in the prefatory part of the indictment, seems to be assumed by Ellenborough, C. J. in his opinion in the case of The King v. Philipps, 6 East, 473. The case of Miller v. The People, 5 Barb. 203, is to the same effect.
2. The further ground taken for arresting the judgment is that the indictment does not conclude “ to the common nuisance of all the citizens,” &c. The form of the present indictment in this respect is supported by the authority of 2 Chit. Crim. Law, 41, and Archb. Crim. Pl. (5th Amer. ed.) 655.
Although this form of conclusion has been questioned in the English cases cited by the counsel for the defendant, we are of opinion that' it has been too long sanctioned by authority and practice to require us to arrest the judgment for that cause.

Exceptions overruled.